TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 14, 2014



                                     NO. 03-11-00413-CR


                                 Kenneth Sashington, Appellant

                                               v.

                                  The State of Texas, Appellee




        APPEAL FROM THE 403RD DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
                AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgments of conviction entered by the trial court on April 28, 2011.

Having reviewed the record and the parties’ arguments, the Court holds that there was

no reversible error in the court’s judgments of conviction. Therefore, the Court affirms the

trial court’s judgments of conviction. Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.